       Case: 1:21-cv-03294 Document #: 50 Filed: 08/13/21 Page 1 of 3 PageID #:2114




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

H-D U.S.A., LLC,
                                                                  Case No. 21-cv-03294
                     Plaintiff,
                                                                  Judge Thomas M. Durkin
v.
                                                                  Magistrate Judge Beth W. Jantz
AUTOPARTSFACTORY STORE, et al.,

                     Defendants.


     PLAINTIFF’S REPLY IN SUPPORT OF PLAINTIFF’S MOTION TO EXTEND THE
      BRIEFING SCHEDULE FOR DEFENDANT ZHANG HEHE’S MOTION [38] [45]

           Defendant Zhang Hehe’s (d/b/a Come brownie, collectively “Defendant’) 1 Response in

Opposition to Plaintiff’s Motion for Extension of Time (Dkt. No. 45) (the “Response”) 2 asserts

that Plaintiff failed to properly serve Defendant. See [48] at p. 2. However, Defendant was

provided notice of the preliminary injunction via email on July 15, 2021 and properly served via

email on July 15, 2021 [29] pursuant to this Court’s Order [21]. See [36]. Specifically, Plaintiff

served Defendant at the email address zhanghehe7002@163.com, which Amazon provided as

the email address connected to Defendant’s Amazon store. See Declaration of Martin Trainor

(the “Trainor Declaration”) at ¶¶ 2-4.                  Accordingly, Defendant was properly served.           See

Hangzhou Chic Intelligent Tech. Co. v. P'ships & Unincorporated Ass’n Identified on Schedule

A, 2021 U.S. Dist. LEXIS 64064, at *5 (N.D. Ill. Apr. 1, 2021); Volkswagen Group of America,

Inc. v. Brandcar Store, et al., No. 20-cv-03131 (N.D. Ill. Sept. 14, 2020) (Dkt. No. 67); Strabala

v. Zhang, 318 F.R.D. 81, 114 (N.D. Ill. 2016).


1
 The Response is notably silent regarding the use of the email address legal.barnes@gmail.com in multiple cases
for different “pro se” defendants. See [48]; [45] at fn. 1.
2
    Plaintiff will fully address the merits of those arguments in its response to the Motion [38].

                                                              1
   Case: 1:21-cv-03294 Document #: 50 Filed: 08/13/21 Page 2 of 3 PageID #:2115




Dated this 13th day of August 2021.   Respectfully submitted,

                                      /s/ Justin R. Gaudio
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      RiKaleigh C. Johnson
                                      Martin F. Trainor
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080 / 312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      rjohnson@gbc.law
                                      mtrainor@gbc.law

                                      Counsel for Plaintiff H-D U.S.A., LLC




                                         2
    Case: 1:21-cv-03294 Document #: 50 Filed: 08/13/21 Page 3 of 3 PageID #:2116




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of August 2021, I will electronically file the

foregoing with the Clerk of the Court using the CM/ECF system, I will electronically publish the

documents on a website and send an e-mail to the e-mail addresses identified in Exhibit 3 to the

Declaration of Adraea M. Brown and any e-mail addresses provided for Defendants by third

parties that includes a link to said website.


                                                /s/ Justin R. Gaudio
                                                Amy C. Ziegler
                                                Justin R. Gaudio
                                                RiKaleigh C. Johnson
                                                Martin F. Trainor
                                                Greer, Burns & Crain, Ltd.
                                                300 South Wacker Drive, Suite 2500
                                                Chicago, Illinois 60606
                                                312.360.0080 / 312.360.9315 (facsimile)
                                                aziegler@gbc.law
                                                jgaudio@gbc.law
                                                rjohnson@gbc.law
                                                mtrainor@gbc.law

                                                Counsel for Plaintiff H-D U.S.A., LLC




                                                   3
